


116 HRES 1001 EH: Recognizing June 19, 2020, as this year’s observance of the historical significance of Juneteenth Independence Day.
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 1001
In the House of Representatives, U. S.,

June 30, 2020

RESOLUTION
Recognizing June 19, 2020, as this year’s observance of the historical significance of Juneteenth Independence Day.


Whereas news of the end of slavery did not reach frontier areas of the United States, and in particular the Southwestern States, for more than 21⁄2 years after President Lincoln’s Emancipation Proclamation, which was issued on January 1, 1863, and months after the conclusion of the Civil War; Whereas, on June 19, 1865, Union soldiers led by Major General Gordon Granger arrived in Galveston, Texas, with news that the Civil War had ended and that the enslaved were free;
Whereas African Americans who had been slaves in the Southwest celebrated June 19th, commonly known as Juneteenth Independence Day, as the anniversary of their emancipation; Whereas African Americans from the Southwest continue the tradition of celebrating Juneteenth Independence Day as inspiration and encouragement for future generations;
Whereas for more than 150 years, Juneteenth Independence Day celebrations have been held to honor African-American freedom while encouraging self-development and respect for all cultures; and Whereas the faith and strength of character demonstrated by former slaves remains an example for all people of the United States, regardless of background, religion, or race: Now, therefore, be it

That— (1)the House of Representatives—
(A)recognizes the historical significance of Juneteenth Independence Day to the Nation; (B)supports the continued celebration of Juneteenth Independence Day to provide an opportunity for the people of the United States to learn more about the past and to better understand the experiences that have shaped the Nation; and
(C)encourages the people of the United States to observe Juneteenth Independence Day with appropriate ceremonies, activities, and programs; and (2)it is the sense of the House of Representatives that—
(A)the celebration of the end of slavery is an important and enriching part of the history and heritage of the United States; and (B)history should be regarded as a means for understanding the past and solving the challenges of the future.

Cheryl L. Johnson,Clerk.
